Exhibit 10.2
SECOND AMENDMENT AND MODIFICATION AGREEMENT
THIS SECOND AMENDMENT AND MODIFICATION AGREEMENT (hereinafter referred to as
this “Second Amendment”) is made this 19th day of April, 2010, by and among
INSURANCE SERVICES OFFICE, INC., a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, having its
principal office located at 545 Washington Boulevard, Jersey City, New Jersey
07310-1686 (hereinafter referred to as the “Borrower”),
AND
ISO CLAIMS SERVICES, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware having its principal
office located at 250 Berryhill Road, Columbia, South Carolina 29210
(hereinafter referred to as “ISO Claims Services”),
AND
ISO INVESTMENT HOLDINGS, INC., a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware having its
principal office located at 300 Delaware Avenue, Suite 537, Wilmington, Delaware
19801 (hereinafter referred to as “ISO Investment Holdings”),
AND
AIR WORLDWIDE CORPORATION, a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware having its principal
office located at 131 Dartmouth Street, Boston, Massachusetts 02116-5134
(hereinafter referred to as “AIR Worldwide”),
AND
ISO SERVICES, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware having an office located at 545
Washington Boulevard, Jersey City, New Jersey 07310-1686 (hereinafter referred
to as “ISO Services”),
AND
XACTWARE SOLUTIONS, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware having its principal
office located at 1426 East 750 North, Orem, Utah 84097 (hereinafter referred to
as “Xactware”),
AND
VERISK HEALTH, INC., a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts having its
principal office located at 99 Summer Street, Suite 520, Boston, Massachusetts
02110 (hereinafter referred to as “Verisk”),
AND
INTERTHINX, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of California having its principal office
located at 30005 Ladyface Circle, Agoura Hills, California 91301 (hereinafter
referred to as “Interthinx”),
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



AND
D2HAWKEYE, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware having its principal office
located at 130 Turner Street, 7th Floor, Waltham, Massachusetts 02453
(hereinafter referred to as “D2Hawkeye”),
AND
VERISK ANALYTICS, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware having its principal
office located at 545 Washington Boulevard, Jersey City, New Jersey 07310-1686
(hereinafter referred to as “Verisk Analytics” and hereinafter ISO Claims
Services, ISO Investment Holdings, AIR Worldwide, ISO Services, Xactware,
Verisk, Interthinx, D2Hawkeye, and Verisk Analytics shall be collectively
referred to as the “Guarantors”),
AND
BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association duly
organized and validly existing under the laws of the United States of America,
having an office located at 750 Walnut Avenue, Cranford, New Jersey 07016, in
its capacity as a Lender, the letter of credit issuer and the swing line lender
(hereinafter referred to as “Bank of America”),
AND
THOSE OTHER LENDERS SIGNATORY HERETO (hereinafter said lenders, together with
Bank of America in its capacity as swing line lender, as the context requires,
shall be sometimes individually referred to as a “Lender” and collectively
referred to as the “Lenders”),
AND
BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association duly
organized and validly existing under the laws of the United States of America,
having an office located at 750 Walnut Avenue, Cranford, New Jersey 07016, in
its capacity as administrative agent for the Lenders (hereinafter referred to as
the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Credit Agreement dated as of July 2, 2009, executed by and among the Borrower,
as borrower, Bank of America, as a Lender, JPMorgan Chase Bank, N.A.
(hereinafter referred to as “JPMorgan Chase”), as a Lender, Morgan Stanley Bank,
N.A. (hereinafter referred to as “Morgan Stanley”), as a Lender, Wells Fargo
Bank, N.A. (hereinafter referred to as “Wells Fargo”), as a Lender, Bank of
America, as letter of credit issuer and swing line lender, and the
Administrative Agent, as administrative agent (hereinafter referred to as the
“Original Credit Agreement”), the Lenders made available to the Borrower an
unsecured revolving credit loan facility in the aggregate maximum principal
amount of up to Three Hundred Million and 00/100 ($300,000,000.00) Dollars
(hereinafter referred to as the “Original Credit Facility”), which Original
Credit Facility includes (i) a $25,000,000.00 letter of credit sub-facility for
the issuance of standby letters of credit (and not commercial letters of credit)
denominated in U.S. dollars or such other currencies as may be agreed upon by
the Borrower and Bank of America, as letter of credit issuer, and (ii) a
$30,000,000.00 swingline sub-facility, all made available to the Borrower for
working capital and other lawful corporate purposes, including, without
limitation, (a) refinancing a portion of the Borrower’s then-existing
indebtedness and (b) financing such acquisitions as may be permitted pursuant to
the terms, conditions, and provisions of the Original Credit Agreement; and
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

2



--------------------------------------------------------------------------------



 



WHEREAS, Bank of America’s “Commitment” (as such term is defined in the Original
Credit Agreement) under the Original Credit Facility is evidenced by that
certain Revolving Credit Loan Note #1 dated as of July 2, 2009, executed by the
Borrower, as maker, in favor of Bank America, as payee, in the maximum principal
amount of up to $125,000,000.00 (hereinafter referred to as the “Revolving
Credit Loan Note #1”); and
WHEREAS, JPMorgan Chase’s Commitment under the Original Credit Facility is in
the maximum principal amount of up to $75,000,000.00, but JPMorgan Chase did not
require that a promissory note be executed to evidence said Commitment; and
WHEREAS, Morgan Stanley’s Commitment under the Original Credit Facility is
evidenced by that certain Revolving Credit Loan Note #2 dated as of July 2,
2009, executed by the Borrower, as maker, in favor of Morgan Stanley, as payee,
in the maximum principal amount of up to $50,000,000.00 (hereinafter referred to
as the “Revolving Credit Loan Note #2”); and
WHEREAS, Wells Fargo’s Commitment under the Original Credit Facility is in the
maximum principal amount of up to $50,000,000.00, but Wells Fargo did not
require that a promissory note be executed to evidence said Commitment; and
WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Continuing Guaranty dated as of July 2, 2009 executed by ISO Claims Services,
ISO Investment Holdings, AIR Worldwide, ISO Services, Xactware, Verisk,
Interthinx, and D2Hawkeye, on a joint and several basis, in favor of the
Administrative Agent and the Lenders, said Guarantors guarantied the payment and
performance of all of the obligations of the Borrower to the Administrative
Agent and the Lenders under the Original Credit Agreement and the other “Loan
Documents” (as such term is defined in the Original Credit Agreement)
(hereinafter referred to as the “Guaranty #1”); and
WHEREAS, pursuant to certain Joinders described below, additional Commitments
were obtained from SunTrust Bank (hereinafter referred to as “SunTrust”), PNC
Bank, National Association (hereinafter referred to as “PNC”), Sovereign Bank
(hereinafter referred to as “Sovereign”), and RBS Citizens, N.A. (hereinafter
referred to as “RBS”), and, as a result of said additional Commitments having
been obtained, the aggregate maximum principal amount of the Original Credit
Facility has been increased to up to Four Hundred Twenty Million and 00/100
($420,000,000.00) Dollars (hereinafter the Original Credit Facility, as so
increased, shall be referred to as the “Credit Facility”); and
WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Joinder dated as of August 21, 2009 executed by SunTrust, as an additional
Lender, SunTrust Bank agreed to (i) provide a Commitment equal to $25,000,000.00
and (ii) accept and be bound by all of the terms, conditions, and provisions of
the Original Credit Agreement and the other Loan Documents, as a result of which
SunTrust became a “Lender” under the Original Credit Agreement and is therefore
entitled to all of the rights, and subject to all of the obligations, of a
Lender under the Original Credit Agreement and the other Loan Documents; and
WHEREAS, SunTrust’s Commitment under the Credit Facility is in the aforesaid
maximum principal amount of up to $25,000,000.00, but SunTrust did not require
that a promissory note be executed to evidence said Commitment; and
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

3



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Joinder dated as of August 21, 2009 executed by PNC, as an additional Lender,
PNC agreed to (i) provide a Commitment equal to $20,000,000.00 and (ii) accept
and be bound by all of the terms, conditions, and provisions of the Original
Credit Agreement and the other Loan Documents, as a result of which PNC became a
“Lender” under the Original Credit Agreement and is therefore entitled to all of
the rights, and subject to all of the obligations, of a Lender under the
Original Credit Agreement and the other Loan Documents; and
WHEREAS, PNC’s Commitment under the Credit Facility is evidenced by that certain
Revolving Credit Loan Note #3, dated August 21, 2009 executed by the Borrower,
as maker, in favor of PNC, as payee, in the maximum principal amount of up to
$20,000,000.00 (hereinafter referred to as the “Revolving Credit Loan Note #3”);
and
WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Joinder dated as of August 21, 2009 executed by Sovereign, as an additional
Lender, Sovereign agreed to (i) provide a Commitment equal to $40,000,000.00 and
(ii) accept and be bound by all of the terms, conditions, and provisions of the
Original Credit Agreement and the other Loan Documents, as a result of which
Sovereign became a “Lender” under the Original Credit Agreement and is therefore
entitled to all of the rights, and subject to all of the obligations, of a
Lender under the Original Credit Agreement and the other Loan Documents; and
WHEREAS, Sovereign’s Commitment under the Credit Facility is evidenced by that
certain Revolving Credit Loan Note #4 dated August 21, 2009 executed by the
Borrower, as maker, in favor of Sovereign, as payee, in the maximum principal
amount of up to $40,000,000.00 (hereinafter referred to as the “Revolving Credit
Loan Note #4”); and
WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Joinder dated as of August 21, 2009 executed by RBS, as an additional Lender,
RBS agreed to (i) provide a Commitment equal to $35,000,000.00 and (ii) accept
and be bound by all of the terms, conditions, and provisions of the Original
Credit Agreement and the other Loan Documents, as a result of which RBS became a
“Lender” under the Original Credit Agreement and is therefore entitled to all of
the rights, and subject to all of the obligations, of a Lender under the
Original Credit Agreement and the other Loan Documents; and
WHEREAS, RBS’s Commitment under the Credit Facility is evidenced by that certain
Revolving Credit Loan Note #5, dated August 21, 2009 executed by the Borrower,
as maker, in favor of RBS, as payee, in the maximum principal amount of up to
$35,000,000.00 (hereinafter referred to as the “Revolving Credit Loan Note #5”,
and hereinafter the Revolving Credit Loan Note #1, the Revolving Credit Loan
Note #2, the Revolving Credit Loan Note #3, the Revolving Credit Loan Note #4,
and the Revolving Credit Loan Note #5 shall be collectively referred to as the
“Notes”); and
WHEREAS, pursuant to that certain Letter Agreement dated August 21, 2009
executed by and between the Borrower and the Administrative Agent (hereinafter
referred to as the “First Amendment”, and hereinafter the Original Credit
Agreement, as amended and modified by the First Amendment, shall be referred to
as the “Credit Agreement”), the Borrower and the Administrative Agent agreed to
amend and modify the terms, conditions, and provisions of the Original Credit
Agreement for the purposes more fully set forth and described in the First
Amendment; and
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

4



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Continuing Guaranty dated November 4, 2009 executed by Verisk Analytics in favor
of the Administrative Agent and the Lenders, Verisk Analytics guarantied the
payment and performance of all of the obligations of the Borrower to the
Administrative Agent and the Lenders under the Original Credit Agreement and the
other “Loan Documents” (as such term is defined in the Original Credit
Agreement) (hereinafter referred to as the “Guaranty #2”, and hereinafter the
Guaranty #1 and the Guaranty #2 shall be collectively referred to as the
“Guaranties”); and
WHEREAS, the parties hereto have agreed to further amend and modify the Credit
Agreement and the other Loan Documents pursuant to the terms, conditions, and
provisions of this Second Amendment for the purposes more fully set forth and
described herein; and
WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Credit Agreement.
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
promise, covenant, and agree as follows:
1. Credit Agreement. The Credit Agreement is hereby amended and modified as
follows:
(i) The existing Section 2.14 of the Credit Agreement is hereby deleted in its
entirety, and the following new Section 2.14 is hereby inserted in its place and
stead:
“2.14 Increase in Facility.
(a) Request for Increase. Provided there exists no Default, upon prior written
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may, from time to time, request an increase in the maximum
principal amount of the Facility by an amount (for all such requests) not
exceeding $80,000,000.00 (i.e., the amount which would increase the principal
amount of the Aggregate Commitments to $500,000,000.00); provided that (i) any
such request for an increase shall be in a minimum amount of $20,000,000.00, and
(ii) the Borrower may make a maximum of three such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).
(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a Joinder in form and substance satisfactory to the Administrative
Agent and its counsel.
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

5



--------------------------------------------------------------------------------



 



(d) Effective Date and Allocations. If the Facility is increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.
(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.
(f) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.”
(ii) The existing reference in Section 7.03 of the Credit Agreement to “two and
one half percent (2.5%)” is hereby deleted in its entirety, and a new reference
to “five percent (5%)” is hereby inserted in its place and stead.
(iii) The existing Section 7.17 of the Credit Agreement is hereby deleted in its
entirety, and the following is hereby inserted in its place and stead:
“Intentionally Deleted.”
2. All Loan Documents. Any and all references in any Loan Document to the Credit
Agreement and/or any of the other Loan Documents shall be deemed to refer to the
Credit Agreement or such other Loan Document, as amended and modified up through
and including this Second Amendment.
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

6



--------------------------------------------------------------------------------



 



3. Further Agreements and Representations. The Borrower and the Guarantors do
hereby (i) ratify, confirm and acknowledge that, as amended and modified by this
Second Amendment, the Credit Agreement, the Notes, the Guaranties, and all other
Loan Documents continue to be valid, binding and in full force and effect;
(ii) acknowledge and agree that, as of the date hereof, the Borrower has no
defense, set-off, counterclaim or challenge against the payment of any sums due
and owing to the Administrative Agent or any Lender or the enforcement of any of
the terms of the Credit Agreement and/or any of the other Loan Documents;
(iii) acknowledge and agree that all representations and warranties of the
Borrower and the Guarantors contained in the Credit Agreement, the Guaranties,
and the other Loan Documents are true, accurate and correct as of the date
hereof as if made on and as of the date hereof, except to the extent any such
representation or warranty is by its terms limited to a certain date or dates in
which case it remains true, accurate and correct as of such date or dates and
that none of the corporate documents of the Borrower or the Guarantors have been
materially amended, modified or supplemented since the date of the execution and
delivery of the Credit Agreement; and (iv) represent and warrant that the
Borrower and the Guarantors have taken all necessary action required by law and
by their respective corporate governing documents to execute and deliver this
Second Amendment and that such execution and delivery constitutes the legal and
validly binding action of such entities.
4. No Novation. It is the intention of the parties hereto that this Second
Amendment shall not constitute a novation.
5. Additional Documents; Further Assurances. The Borrower and the Guarantors
hereby covenant and agree to execute and deliver to the Administrative Agent, on
behalf of the Lenders, or to cause to be executed and delivered to the
Administrative Agent, on behalf of the Lenders, contemporaneously herewith, at
their sole cost and expense, any other documents, agreements, statements,
resolutions, certificates, opinions, consents, searches and information as the
Administrative Agent or any Lender may reasonably request in connection with the
matters or actions described herein. The Borrower and the Guarantors hereby
further covenant and agree to execute and deliver to the Administrative Agent,
on behalf of the Lenders, or to use reasonable efforts to cause to be executed
and delivered to the Administrative Agent, on behalf of the Lenders, at the sole
cost and expense of the Borrower and the Guarantors, from time to time, any and
all other documents, agreements, statements, certificates and information as the
Administrative Agent or any Lender shall reasonably request to evidence or
effect the terms of the Credit Agreement, the Guaranties, and/or any of the
other Loan Documents. All such documents, agreements, statements, etc., shall be
in form and content reasonably acceptable to the Administrative Agent and the
Lenders.
6. Waiver, Release and Indemnification by the Borrower and the Guarantors. To
induce the Administrative Agent and the Lenders to enter into this Second
Amendment, the Borrower and the Guarantors, and any person or entity claiming by
or through any or all of them, each waives and releases and forever discharges
the Administrative Agent and the Lenders and their respective officers,
directors, shareholders, agents, parent corporation, subsidiaries, affiliates,
trustees, administrators, attorneys, predecessors, successors and assigns and
the heirs, executors, administrators, successors and assigns of any such person
or entity, as releasees (hereinafter collectively referred to as the
“Releasees”) from any liability, damage (whether direct or indirect,
consequential, special, exemplary, or punitive), claim (including, without
limitation, any claim for contribution or indemnity), loss or expense of any
kind, in each case whether now known or unknown, past or present, asserted or
unasserted, contingent or liquidated, at law or in equity, that it may have
against any Releasee arising from the beginning of time to the date hereof
arising out of or relating to the Credit Facility. The Borrower and the
Guarantors each further agrees to indemnify and hold the Releasees harmless from
any loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Administrative Agent or any Lender on
account of any claims of third parties arising out of or relating to the Credit
Facility. The Borrower and the Guarantors each further states that it has
carefully read the foregoing release and indemnity, knows the contents thereof
and grants the same as its own free act and deed.
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

7



--------------------------------------------------------------------------------



 



7. Status of Parties. The relationship between the Administrative Agent and the
Lenders, on the one hand, and the Borrower, on the other hand, is solely that of
administrative agent and lenders, on the one hand, and borrower, on the other
hand. Neither the Administrative Agent nor the Lenders have any fiduciary or
other special relationship with or duty to the Borrower and none is created by
the Loan Documents. Nothing contained in the Loan Documents, and no action taken
or omitted pursuant to the Loan Documents, is intended or shall be construed to
create any partnership, joint venture, association, or special relationship
between the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, or in any way make the Administrative Agent or any
Lender a co-principal with the Borrower. In no event shall the Administrative
Agent’s or any Lender’s rights and interests under the Loan Documents be
construed to give the Administrative Agent or any Lender the right to control,
or be deemed to indicate that the Administrative Agent or any Lender is in
control of, the business, properties, management or operations of the Borrower.
8. Fees, Costs, Expenses and Expenditures. The Borrower shall pay all of the
Administrative Agent’s and the Lenders’ reasonable expenses in connection with
this Second Amendment, including, without limitation, reasonable fees and
disbursements of the Administrative Agent’s and the Lenders’ legal counsel.
9. No Waiver. Nothing contained herein constitutes an agreement or obligation by
the Administrative Agent or the Lenders to grant any further amendments to any
of the Loan Documents, as amended and modified hereby, and nothing contained
herein constitutes a waiver or release by the Administrative Agent or any Lender
of any rights or remedies available to the Administrative Agent or any Lender
under the Loan Documents, as amended and modified hereby, at law or in equity.
10. Inconsistencies. To the extent of any inconsistency between the terms,
conditions, and provisions of this Second Amendment and the terms, conditions,
and provisions of the Credit Agreement, the Notes, the Guaranties, and all other
Loan Documents, the terms, conditions, and provisions of this Second Amendment
shall govern and control. All terms, conditions, and provisions of the Credit
Agreement, the Notes, the Guaranties, and all other Loan Documents not
inconsistent herewith shall remain in full force and effect and are hereby
ratified and confirmed by the Borrower and the Guarantors.
11. Binding Effect; Governing Law. This Second Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and/or assigns. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
12. Headings. The headings of the Articles, Sections, paragraphs and clauses of
this Second Amendment are inserted for convenience only and shall not be deemed
to constitute a part of this Second Amendment.
13. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which, when taken together, shall be deemed one and the
same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Administrative Agent, the Lenders, the Borrower, and the
Guarantors have duly executed and delivered this Second Amendment, all as of the
day and year first written above.

                      BORROWER:
 
            ATTEST:   INSURANCE SERVICES OFFICE, INC., as the Borrower
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Senior Vice President and Chief Financial Officer
 
                    GUARANTORS:
 
            ATTEST:   ISO CLAIMS SERVICES, INC., a Delaware corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Vice President
 
            ATTEST:   ISO INVESTMENT HOLDINGS, INC., a Delaware corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: President
 
            ATTEST:   AIR WORLDWIDE CORPORATION, a Delaware
corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Vice President

[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

9



--------------------------------------------------------------------------------



 



              ATTEST:   ISO SERVICES, INC., a Delaware corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Vice President
 
            ATTEST:   XACTWARE SOLUTIONS, INC., a Delaware corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Vice President
 
            ATTEST:   VERISK HEALTH, INC., a Massachusetts corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title:
 
            ATTEST:   INTERTHINX, INC., a California corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Vice President
 
            ATTEST:   D2HAWKEYE, INC., a Delaware corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Vice President
 
            ATTEST:   VERISK ANALYTICS, INC., a Delaware corporation
 
           
By:
  /s/   By:   /s/
 
           
 
  Name: Kenneth E. Thompson       Name: Mark V. Anquillare
 
          Title: Vice President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES CONTINUE ON THE NEXT PAGE]
[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

10



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, NATIONAL ASSOCIATION
      By:   /s/         William T. Franey        Senior Vice President       
LENDERS:

BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender,
L/C Issuer, and Swing Line Lender
      By:   /s/         William T. Franey        Senior Vice President       
JPMORGAN CHASE BANK, N.A.
      By:   /s/         Name:           Title:           MORGAN STANLEY BANK,
N.A.
      By:   /s/         Name:           Title:           WELLS FARGO BANK, N.A.
      By:   /s/         Name:           Title:      

[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

11



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
      By:   /s/         Name:           Title:           PNC BANK, N.A.
      By:   /s/         Name:           Title:           SOVEREIGN BANK
      By:   /s/         Name:           Title:           RBS CITIZENS, N.A.
      By:   /s/         Name:           Title:        

[SECOND AMENDMENT AND MODIFICATION
AGREEMENT]

 

12